Name: 97/250/EC: Commission Decision of 25 March 1997 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  agricultural policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1997-04-15

 Avis juridique important|31997D025097/250/EC: Commission Decision of 25 March 1997 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria (Text with EEA relevance) Official Journal L 098 , 15/04/1997 P. 0019 - 0019COMMISSION DECISION of 25 March 1997 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria (Text with EEA relevance) (97/250/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC (1) of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by Commission Decision 97/122/EC (2), and in particular Article 9 (3) thereof,Whereas an eradication programme was commenced in Austria for infectious bovine rhinotracheitis in March 1995, whereas this programme was approved by Commission Decision 95/62/EC (3) for a two-year period which expired on 28 February 1997;Whereas the eradication programme is still in progress; whereas the programme should allow infectious bovine rhinotracheitis to be eradicated from Austria in the future;Whereas it is therefore appropriate to extend the approval of the programme for a further period of three years;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The programme for the eradication of infectious bovine rhinotracheitis from Austria is hereby approved for a further period of three years.Article 2 Austria shall bring into force by 1 April 1997 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 3 This Decision shall enter into force on 1 April 1997.Article 4 This Decision is addressed to the Member States.Done at Brussels, 25 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 45, 15. 2. 1997, p. 48.(3) OJ No L 55, 11. 3. 1995, p. 45.